MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                               FILED
regarded as precedent or cited before any
court except for the purpose of establishing                              Dec 23 2020, 9:54 am

the defense of res judicata, collateral                                        CLERK
                                                                           Indiana Supreme Court
estoppel, or the law of the case.                                             Court of Appeals
                                                                                and Tax Court




ATTORNEYS FOR APPELLANT                                 ATTORNEYS FOR APPELLEES
Sandra L. Blevins                                       Curtis T. Hill, Jr.
Jamie A. Maddox                                         Attorney General
Betz + Blevins                                          Benjamin M. L. Jones
Indianapolis, Indiana                                   Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

John Fenicle,                                           December 23, 2020
Appellant-Plaintiff/Petitioner,                         Court of Appeals Case No.
                                                        20A-CT-940
        v.                                              Appeal from the
                                                        Marion Superior Court
Indiana School for the Deaf;                            The Honorable
Indiana School for the Deaf                             Timothy W. Oakes, Judge
Board; Ed Clere, Individually                           Trial Court Cause No.
and in his Official Capacity; Ann                       49D02-1707-CT-26570
Reifel, Individually and in her
Official Capacity; Kelly
Dibenedetto, Individually and in
her Official Capacity; Traci
Tetrick, Individually and in her
Official Capacity; Ray Furner,
Individually and in his Official
Capacity; Lucy Witte,

Court of Appeals of Indiana | Memorandum Decision 20A-CT-940 | December 23, 2020                   Page 1 of 13
      Individually and in her Official
      Capacity; Dr. David Geeslin,
      Individually and in his Official
      Capacity; The State Employees’
      Appeals Commission; and
      Gabriel Paul, Individually and in
      his Official Capacity,
      Appellees-Defendants/Respondents



      Vaidik, Judge.



                                          Case Summary
[1]   John Fenicle appeals the trial court’s judgment against him in this action arising

      from his termination as a teacher at the Indiana School for the Deaf (“the

      School”). We affirm.



                            Facts and Procedural History
[2]   Fenicle began working as a teacher for the School in 2000. He was an

      “unclassified” state employee. See Appellant’s App. Vol. IV p. 14. Such an

      employee is “an employee at will and serves at the pleasure of the employee’s

      appointing authority” and “may be dismissed, demoted, disciplined, or

      transferred for any reason that does not contravene public policy.” Ind. Code §

      4-15-2.2-24.




      Court of Appeals of Indiana | Memorandum Decision 20A-CT-940 | December 23, 2020   Page 2 of 13
[3]   Late 2015 was a tumultuous time for Fenicle. He filed multiple complaints

      claiming students in his classes were being disruptive, and the mother of one of

      those students—another employee of the School—filed her own complaint

      against him. In December 2015, the School suspended Fenicle without pay

      because “[a] complaint, which involves students, has recently been lodged, and

      requires investigation.” Appellant’s App. Vol. IV p. 18. Three weeks later, the

      School terminated Fenicle’s employment in a letter that stated, in part:

              As stated in the ISD Staff Handbook, a safe, secure, inviting and
              healthy school environment is essential to learning. All students
              have a right to have their individual needs met through learning
              opportunities that promote optimum success and independence.
              Your failure to provide students with this required support after
              repeatedly being given the direction and tools to do so is
              unacceptable. This is the reason for this disciplinary action.


      Id. at 19. Students and behavioral specialists had reported that in Fenicle’s

      classes students “rarely used a textbook,” “[t]ests did not look similar to what

      they learned in class,” and Fenicle “was on the computer all the time,” “rarely

      helped” students, “often gave wrong answers,” “ignored” students, “moved on

      with the lessons without pausing to attend students’ questions about math

      problems,” and would start “a new lesson one day and then drop the new

      lesson [the] next day.” Appellant’s App. Vol. V pp. 219-22. A school

      psychologist reported Fenicle failed to meet with him about one student’s

      Individualized Education Program and resisted providing accommodations to

      another student. Id. at 229.



      Court of Appeals of Indiana | Memorandum Decision 20A-CT-940 | December 23, 2020   Page 3 of 13
[4]   Fenicle denied the allegations against him and appealed his termination to the

      State Employees’ Appeals Commission (SEAC). He alleged his termination

      was “unlawful” because it was not really based on his job performance but

      rather on (1) the fact he “repeatedly complained to individuals” at the School

      “regarding the behavioral issues he was confronting” with certain students and

      (2) “his work with the Indiana Department of Education on the ASL

      [American Sign Language] Assessment,” which was against the wishes of

      Interim Principal Dawniela Patterson. Appellant’s App. Vol. IV pp. 12-13.1 He

      also claimed his “due process rights were violated by the Indiana School for the

      Deaf based upon its lack of a proper investigation involving allegations made by

      students against [him] as well as a lack of investigation of the complaints [he]

      made against students.” Id. at 13. In addition, he claimed the School “failed to

      pay all monies owed” to him. Id. The School eventually moved for summary

      judgment, which the SEAC granted in June 2017.


[5]   Fenicle then filed a combined complaint and petition for judicial review in

      Marion Superior Court, naming eleven defendants: the School; the School

      Board; six members of the School Board in their individual and official

      capacities; Dr. David Geeslin, the School’s CEO/Superintendent, individually

      and in his official capacity; the SEAC; and the SEAC’s administrative law

      judge, Gabriel Paul, individually and in his official capacity. Count I was a




      1
       Fenicle also claimed he was terminated because he is deaf, in violation of the Americans with Disabilities
      Act. He later abandoned that claim.

      Court of Appeals of Indiana | Memorandum Decision 20A-CT-940 | December 23, 2020                 Page 4 of 13
      claim under 42 U.S.C. § 1983, alleging the defendants “intentionally and/or

      recklessly failed to employ sufficient procedural safeguards to ensure the

      adequate preservation of Mr. Fenicle’s property interest in his employment,”

      Appellant’s App. Vol. II p. 119, in violation of Fenicle’s rights to procedural

      and substantive due process under the Due Process Clause of the Fourteenth

      Amendment to the United States Constitution. Count II was a petition for

      judicial review of the SEAC’s decision.

[6]   On Fenicle’s Section 1983 claim, the institutional defendants—the School, the

      School Board, and the SEAC—moved for dismissal, and the individual

      defendants moved for judgment on the pleadings. The trial court granted both

      motions. Fenicle and the School then filed briefs on the petition for judicial

      review. The trial court denied Fenicle’s petition, allowing the SEAC’s decision

      to stand.

[7]   Fenicle now appeals.



                                Discussion and Decision
[8]   Fenicle contends the trial court erred by granting the individual defendants

      judgment on the pleadings on his claims under Section 1983 (he does not

      challenge the dismissal of his Section 1983 claims against the School, the

      School Board, and the SEAC). He also appeals the trial court’s denial of his

      petition for judicial review of the SEAC’s decision.




      Court of Appeals of Indiana | Memorandum Decision 20A-CT-940 | December 23, 2020   Page 5 of 13
                                             I. Section 1983
[9]    We review de novo a trial court’s ruling on a motion for judgment on the

       pleadings. Murray v. City of Lawrenceburg, 925 N.E.2d 728, 731 (Ind. 2010). “We

       accept as true the well-pleaded material facts alleged in the complaint, and base

       our ruling solely on the pleadings.” Id. Such a motion is to be granted only

       where it is clear from the face of the complaint that under no circumstances

       could relief be granted. Id. The moving party is deemed to have admitted the

       well-pleaded facts favoring the nonmovant, and we will draw all reasonable

       inferences in favor of the nonmovant. Bettenhausen v. Godby, 878 N.E.2d 1277,

       1278 (Ind. Ct. App. 2008).

[10]   In his claim under Section 1983, Fenicle alleged the defendants violated his

       rights to procedural due process and substantive due process under the Due

       Process Clause of the Fourteenth Amendment to the United State Constitution.

       The Due Process Clause provides that no state shall “deprive any person of life,

       liberty, or property, without due process of law[.]” U.S. Const. amend. XIV, §

       1. As a threshold matter, then, a plaintiff claiming a violation of the Due

       Process Clause—either the procedural component or the substantive

       component—must have been deprived of “life, liberty, or property.” See

       Bankhead v. Walker, 846 N.E.2d 1048, 1053 (Ind. Ct. App. 2006) (procedural

       due process); Swami, Inc. v. Lee, 841 N.E.2d 1173, 1180 (Ind. Ct. App. 2006)

       (substantive due process), trans. denied. Fenicle claims he had, and was deprived

       of, a “property interest in his employment.” Appellant’s Br. p. 32. The

       defendants argue he had no such interest. We agree with the defendants.

       Court of Appeals of Indiana | Memorandum Decision 20A-CT-940 | December 23, 2020   Page 6 of 13
[11]   The United States Supreme Court has explained that to have a property interest

       in employment, “a person clearly must have more than an abstract need or

       desire for it. He must have more than a unilateral expectation of it. He must,

       instead, have a legitimate claim of entitlement to it.” Bd. of Regents of State

       Colleges v. Roth, 408 U.S. 564, 577 (1972). Property interests are not created by

       the federal constitution. Id. “Rather they are created and their dimensions are

       defined by existing rules or understandings that stem from an independent

       source such as state law—rules or understandings that secure certain benefits

       and that support claims of entitlement to those benefits.” Id.


[12]   Again, Fenicle was an “unclassified” employee of the state, and such an

       employee is “an employee at will and serves at the pleasure of the employee’s

       appointing authority” and “may be dismissed, demoted, disciplined, or

       transferred for any reason that does not contravene public policy.” I.C. § 4-15-

       2.2-24. “As a general rule, an employee at will has no property interest in

       further employment.” Phegley v. Ind. Dep’t of Highways, 564 N.E.2d 291, 295

       (Ind. Ct. App. 1990), trans. denied. The defendants assert that as an unclassified,

       at-will employee, Fenicle “had no property interest in his employment

       protected by the due process clause,” and his “allegations concerning [the

       School’s] investigation and its procedure for his dismissal warrant no relief.”

       Appellees’ Br. p. 28. In his reply brief, Fenicle offers no response to this

       argument. Because Fenicle did not have a property interest in his employment

       and has not otherwise alleged a deprivation of life, liberty, or property, his

       rights under the Due Process Clause of the Fourteenth Amendment were not


       Court of Appeals of Indiana | Memorandum Decision 20A-CT-940 | December 23, 2020   Page 7 of 13
       implicated, let alone violated, by his termination. Therefore, we affirm the trial

       court’s grant of judgment on the pleadings on his claim under Section 1983.2


                               II. Petition for Judicial Review
[13]   Fenicle also contends the trial court erred by denying his petition for judicial

       review of the SEAC’s decision. We review an agency action directly, applying

       the same standard as the trial court and giving no deference to its decision.

       Baliga v. Ind. Horse Racing Comm’n, 112 N.E.3d 731, 736 (Ind. Ct. App. 2019),

       reh’g denied, trans. denied. A court can reverse an agency action only if it is:


               (1) arbitrary, capricious, an abuse of discretion, or otherwise not
               in accordance with law; (2) contrary to constitutional right,
               power, privilege, or immunity; (3) in excess of statutory
               jurisdiction, authority, or limitations, or short of statutory right;
               (4) without observance of procedure required by law; or (5)
               unsupported by substantial evidence.


       Ind. Code § 4-21.5-5-14(d). “The burden of demonstrating the invalidity of

       agency action is on the party to the judicial review proceeding asserting

       invalidity.” Id. at (a).


[14]   Fenicle argues the SEAC’s order granting summary judgment to the School and

       upholding his termination was arbitrary and capricious for three reasons. First,




       2
         Fenicle cites the United States Supreme Court’s holding that “the liberty component of the Fourteenth
       Amendment’s Due Process Clause includes some generalized due process right to choose one’s field of
       private employment[.]” Conn v. Gabbert, 526 U.S. 286, 291-92 (1999). But he has only been terminated from a
       single teaching position, not completely barred from the teaching “field.” He makes no argument to the
       contrary.

       Court of Appeals of Indiana | Memorandum Decision 20A-CT-940 | December 23, 2020               Page 8 of 13
       he says he had a “statutory duty” under the federal Individuals with Disabilities

       Education Act (IDEA), 20 U.S.C. §§ 1400-1482, to ensure his students were

       receiving a “free appropriate public education,” or “FAPE,” his complaints

       about disruptive students were an effort to satisfy that duty, and he was

       terminated for making those complaints. Appellant’s Br. p. 40. Second, he

       asserts, “The School’s sham investigations of complaints made by Fenicle about

       several disruptive students as well as the School’s sham investigation of a single

       complaint made about Fenicle violated Fenicle’s Due Process Rights.” Id. at 43.

       Third, he claims he was terminated “in retaliation for his work with the Indiana

       Department of Education on the ASL Assessment.” Id. at 45. The SEAC and

       the trial court rejected all three arguments, and so do we.


[15]   Fenicle’s due-process claim fails for the same reason his Section 1983 due-

       process claims fail: he did not have a “property interest” in his at-will

       employment. See Part I, supra. Regarding his FAPE and retaliation claims, we

       begin by reiterating that an unclassified state employee is “an employee at will

       and serves at the pleasure of the employee’s appointing authority” and “may be

       dismissed, demoted, disciplined, or transferred for any reason that does not

       contravene public policy.” I.C. § 4-15-2.2-24. This follows Indiana’s

       employment-at-will doctrine, “under which employment may be terminated by

       either party at will, with or without reason.” Wior v. Anchor Indus., Inc., 669

       N.E.2d 172, 175 (Ind. 1996), reh’g denied. The “public policy” exception to this

       doctrine protects an at-will employee from being terminated for “exercising a




       Court of Appeals of Indiana | Memorandum Decision 20A-CT-940 | December 23, 2020   Page 9 of 13
       clear statutory right or obeying a legal duty.” Perkins v. Mem’l Hosp. of S. Bend,

       141 N.E.3d 1231, 1235 (Ind. 2020).

[16]   In support of his claim he was terminated for trying to satisfy his alleged

       statutory duty to provide his students a FAPE, Fenicle asserts:

               Because Fenicle was concerned about a few select students’
               disruptive behavior affecting the educational needs of the non-
               disruptive students, Fenicle filed complaints about these students
               beginning in November of 2015, including complaints about
               Student A. In response, Student A’s mother, who is also an
               employee of the School, filed an unfounded, baseless complaint
               against Fenicle.


       Appellant’s Br. p. 43. As an initial matter, Fenicle cites nothing in the record

       indicating that Student A’s mother filed her complaint about him “in response”

       to Fenicle’s complaints about the disruptive students, let alone that the School

       terminated him because of those complaints. See Ind. Appellate Rule

       46(A)(8)(a) (requiring that each contention in the argument section of the

       appellant’s brief be supported by citations to “the Appendix or parts of the

       Record on Appeal relied on”). But even if the School terminated Fenicle for

       making the complaints, i.e., for trying to ensure his students were receiving a

       FAPE, Fenicle has not cited any specific provision of the IDEA in support of

       his claim that he, as a teacher, had a personal duty to provide a FAPE. Our

       research suggests that this duty lies with the states that accept IDEA funds and

       schools themselves, not individual teachers. See 20 U.S.C. § 1412(a)(1)

       (providing that for “[a] State” to be eligible for assistance under the IDEA it


       Court of Appeals of Indiana | Memorandum Decision 20A-CT-940 | December 23, 2020   Page 10 of 13
       must ensure “[a] free appropriate public education is available to all children

       with disabilities residing in the State between the ages of 3 and 21” (emphasis

       added)); Endrew F. ex rel. Joseph F. v. Douglas Cnty. Sch. Dist. RE-1, 137 S. Ct.

       988, 999 (2017) (“To meet its substantive obligation under the IDEA, a school

       must offer an IEP reasonably calculated to enable a child to make progress

       appropriate in light of the child's circumstances.” (emphasis added)). Because

       Fenicle has not established that he had a legal duty to provide his students a

       FAPE, even if he was terminated for trying to provide a FAPE, it cannot be

       said that he was terminated for “obeying a legal duty,” as required under the

       public-policy exception to the employment-at-will doctrine. See Perkins, 141

       N.E.3d at 1235.


[17]   As for his claim he was terminated in retaliation for his work with the Indiana

       Department of Education on an ASL assessment, Fenicle argues:


               Although Fenicle had worked with the DOE for several years,
               Ms. Patterson did not want Fenicle to work directly with the
               DOE on assessments, but, instead, wanted Fenicle to only be a
               representative for the School. Ms. Patterson and others at the
               School wanted to create the School’s own ASL standards and
               curriculum without the DOE’s involvement, and Fenicle had
               worked closely with the DOE on ASL standards for years.
               Fenicle’s work with the DOE, however, would jeopardize the
               School’s desire to remain free from the DOE’s involvement. The
               School was concerned with its accreditation status with the DOE
               as the School recently admitted that it needed to work on certain
               programs[.]




       Court of Appeals of Indiana | Memorandum Decision 20A-CT-940 | December 23, 2020   Page 11 of 13
       Appellant’s Br. pp. 45-46 (record citations omitted). For purposes of this

       discussion, we can assume Fenicle was terminated because of his work with the

       DOE, as opposed to the in-class issues referenced in his termination letter. The

       problem with Fenicle’s argument is it does not include a single citation to legal

       authority. See App. R. 46(A)(8)(a) (requiring that each contention in the

       argument section of an appellant’s brief be supported by citations to the

       authorities relied on). More specifically, Fenicle fails to establish that he had a

       “statutory right” or a “legal duty” to work with the DOE. See Perkins, 141

       N.E.3d at 1235. Therefore, even if Fenicle was terminated because of that work,

       his termination does not fall within the public-policy exception to the

       employment-at-will doctrine, and the SEAC properly rejected Fenicle’s

       retaliation claim.

[18]   Fenicle also argues the SEAC should have ordered the School to pay him (1)

       $21,087.12 for unused vacation, sick, and personal time, (2) $42.86 for one hour

       of compensatory time, and (3) $6,455.04 in “spread payments” for “his

       employment from August 18, 2015 to December 14, 2016,” because “[t]he

       School spread Fenicle’s paychecks over 26 pay periods, rather than 19 pay

       periods; thus, he has been paid less than he should have been.” Appellant’s Br.

       pp. 47-48. Regarding vacation, sick, and personal time, a regulation of the State

       Personnel Department provides that “[a] dismissed employee shall forfeit all

       accrued sick, personal, and vacation leave.” 31 Ind. Admin. Code 5-12-3(d).

       Fenicle acknowledges this regulation but contends it does not apply because he

       was “unlawfully terminated.” Appellant’s Reply Br. p. 16. His claims for


       Court of Appeals of Indiana | Memorandum Decision 20A-CT-940 | December 23, 2020   Page 12 of 13
       compensatory time and “spread payments” are also based on the premise that

       his termination was unlawful. Appellant’s Br. pp. 47-48; Appellant’s Reply Br.

       pp. 15-16. Because the SEAC correctly concluded Fenicle’s termination was not

       unlawful, his claims for payment necessarily fail.


[19]   Affirmed.


       Bailey, J., and Weissmann, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CT-940 | December 23, 2020   Page 13 of 13